WHEELER, District Judge.
This is gummed paper for adhesive purposes. It was assessed by the collector at 30 per cent., as surface-coated paper, under Tariff Act Aug. 28, 1894, c. 349, §1, Schedule M, par. 308, 28 Stat. 532. The importer protested that it should be assessed at 20 per cent., as a manufacture “of paper, or of which paper is the component material of chief value, not specially provided for,” under paragraph 313. The board decided that it should be assessed at 20 per cent., as “paper not specially provided for,” under paragraph 310. The only question here is as to the sufficiency of the protest for the action of the board. As the gummed paper is a manufacture of paper of which paper must be the component material of chief value, perhaps it would fall quite as properly under paragraph 313, but as the rate there is the same as under paragraph 310, it is right either way, and the government has nothing to complain of by way of appeal.
Decision affirmed.